Order entered February 22, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01011-CV

                     CHOCTAW NATION OF OKLAHOMA, Appellant

                                                 V.

 LINDA SEWELL, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF ALICE
   WILKINSON STANLEY, RONALD STANLEY, WILIIAM STANLEY, MELISSA
ENGLMAN, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF PAULA HAHN,
   KENNETH HILDRETH, DONNA GARNER AND KATHY BOLTON, Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-04381

                                             ORDER
       Before the Court is appellant’s February 17, 2017 third motion to extend time to file its

brief. In the motion, appellant requests the Court to extend the time to file its brief by 11 days.

Appellant’s motion is GRANTED.            Appellant’s brief shall be filed by March 10, 2017.

Appellant is cautioned that further motions to extend time to file its brief will be disfavored.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE